Citation Nr: 9920446	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  97-22 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans








INTRODUCTION

The veteran had active service from October 1971 to October 
1974.  

By rating decision in October 1986, entitlement to service 
connection for a psychiatric disorder was denied.  The 
veteran received written notice of this decision in November 
1986.  The veteran did not file a timely appeal therefrom and 
that decision is final.

The current claim arises from a May 1996 rating decision of 
the Buffalo, New York Regional Office (RO) which determined 
that new and material evidence had not been submitted 
sufficient to reopen the claim of entitlement to service 
connection for a psychiatric disorder.  


FINDINGS OF FACT

1.  The issue of entitlement to service connection for a 
psychiatric disorder was denied by rating decision in October 
1986.

2.  The veteran did not file a timely appeal therefrom and 
that decision is final.

3.  The additional evidence submitted in connection with the 
claim to reopen is more than merely cumulative and is so 
significant that it must be considered in order to decide the 
merits of the claim.

4.  The veteran's claim of entitlement to service connection 
for a psychiatric disorder is plausible.

5.  A chronic psychiatric disorder was first manifest in 
service.



CONCLUSIONS OF LAW

1.  Evidence received since the October 1986 rating decision 
that denied entitlement to service connection for a 
psychiatric disorder is new and material, and the veteran's 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 
C.F.R. §§ 3.104, 3.156 (1998).

2.  The claim of entitlement to service connection for a 
psychiatric disorder is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  A psychiatric disorder was incurred during service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The service medical records show that the veteran complained 
of losing weight and being nervous in April 1974.  

On October 4, 1974, the veteran was transported to the 
emergency room in an ambulance.  He was hyperventilating.  An 
acute severe anxiety reaction was noted.  It was difficult to 
evaluate how much was real and how much was sham as the 
veteran had been arrested in the morning and this episode had 
started shortly thereafter.  The veteran was admitted to the 
neuropsychiatric ward.  A further notation from the same day 
indicated that the veteran was violent and hallucinating.  
The diagnosis was questionable acute anxiety with violent 
reaction.  The veteran was hospitalized from 4 October to 9 
October.  The diagnosis was anxiety reaction.  Follow-up 
treatment at the mental health clinic was noted.

On the separation examination conducted later in October 
1974, it was noted that the veteran had been very nervous for 
the last two weeks.  On clinical evaluation, the veteran was 
normal psychiatrically.

In August 1980, the veteran filed a claim for non-service 
connected pension benefits.  

On VA examination in September 1980, it was noted that the 
veteran had suffered a laceration of the upper lip at work in 
1977.  He admitted to having psychiatric and neurological 
examinations.  He had been told that there was nothing 
organically wrong with him and that his symptoms were 
psychological.  On examination, it was noted that the veteran 
was a very strange acting young man.  The general medical 
examination was normal.  The examiner opined that the 
veteran's difficulties were largely psychiatric.  It was 
recommended that the veteran be recalled for a psychiatric 
examination.

The veteran submitted a claim of entitlement to service 
connection for a psychiatric disorder in June 1986.  He 
indicated that he had chronic feelings of persecution and 
aggression since 1974.

A June to July 1986 VA hospital summary shows that the 
veteran had experienced blackouts and problems with 
employment.  He was admitted for alcoholism detoxication and 
rehabilitation.  The veteran reported treatment in service 
for a nervous condition which he attributed to physical and 
verbal abuse.  On examination, the veteran showed no evidence 
of thought disorder.  The diagnosis was continuous alcohol 
dependence.  

On VA psychiatric examination in September 1986, the veteran 
reported that he had been depressed in service because he was 
being harassed by his sergeant and fellow servicemen.  He 
stated that he could not trust anyone.  As he was being 
harassed, he feared a loss of control and that he might hit 
somebody.  As a result he had been hospitalized.  Currently, 
his appetite was poor.  Insomnia was chronic and he had 
nightmares about his experiences in the military.  The 
veteran was chronically depressed and at times he had 
suicidal thoughts.  It was noted that the veteran was 
chronically anxious and depressed.  On examination, the 
stream of consciousness revealed no blocking.  Mood was 
depressed.  Delusions and hallucinations were not elicited.  
Insight and judgment were impaired by impulsively.  The 
diagnoses were dysthymic disorder and distrustfulness.  
Stressors included service experience.  Adaptive functioning 
was severely impaired.

By rating decision in October 1986, the RO denied the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder as it was determined that a chronic 
psychiatric disorder was not manifest during service.  Based 
on this determination, service connection for a psychiatric 
disorder was denied.  The veteran failed to take any action 
with respect to the October 1986 denial of his claim; thus, 
that decision became final a year after the mailing of 
notification of the decision to him in November 1986.  
38 C.F.R. §§ 3.104, 20.302 (1998).

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104, 20.1103 (1998).  In order to reopen his 
claim, the veteran must present or secure new and material 
evidence with respect to the disallowed claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
Current case law provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet. App. 203 (1999) (en banc).  

The Board notes that, until recently, case law of the Court 
mandated that an additional question had to be addressed; 
that is, whether in light of all the evidence of record, 
there was a "reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both new and 
old, would change the outcome" in the prior determination.  
See Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  
Although the RO in this case cited the overruled portion of 
the Colvin test in the April 1997 statement of the case, it 
did not rely on this test in determining that new and 
material evidence had not been submitted to reopen the 
veteran's claim.  Accordingly, the citing of this test is 
considered harmless error. 

Since the October 1986 rating denial, the additional evidence 
submitted consists of the following.  

A June to July 1995 VA hospital summary shows that the 
veteran was admitted due to worsening depression, paranoia 
and irritability.  He reported having lost six jobs in the 
past six months.  The discharge diagnoses included depressive 
disorder.

Statements were received in October 1995 from the veteran's 
mother and brother.  His mother indicated that the veteran 
had been happy and productive until a few months prior to 
separation from service.  He then started complaining that 
someone was playing with his mind and mistreating him.  He 
was hospitalized and psychotropic medication was 
administered.  Following discharge, the veteran's behavior 
had changed.  He was very sad, withdrawn, suffered from sleep 
disturbance and stayed in his bedroom most of the time.  
Thereafter, the veteran's psychological condition never 
improved.  It was concluded that the direct cause of the 
veteran's mental breakdown was the mistreatment from his 
superiors in the military.  The statement from the brother is 
essentially similar to the mother's statement.

Received in April 1996 were private treatment records from 
1989 to 1995.  These records show ongoing treatment for 
reactive depression with anxiety.  A June 1995 notation 
included an assessment of acute paranoid schizophrenia.  

Received in May 1996 was a statement from a friend of 22 
years who indicated that he had lived at the veteran's house 
when the veteran got out of the military.  The veteran had 
related to the friend that he had been in the hospital for 
nerves.  The veteran stayed around the house for a few years, 
and although he would go to see a physician once or twice, he 
would then stop.  It was further related that the veteran had 
had about one hundred jobs.  

A September 1996 statement from a VA staff physician with the 
Chemical Dependency Clinic at the Syracuse VA medical center 
indicates that the examiner apologized for the delay in 
obtaining documentation of the veteran's condition.  On 
examination, it was clear that the veteran suffered from 
considerable mental illness.  The veteran started having 
difficulty with suspiciousness, guardedness, ideas of 
reference and isolation prior to his entry into service.  On 
October 4, 1974, an incident occurred when the veteran 
suffered a severe acute anxiety reaction.  He was violent, 
threatening and hallucinating.  He required hospitalization 
for five days and this behavior persisted, though of less 
intensity, through the time of his discharge.  The veteran's 
symptoms post discharge and his current disability were 
consistent with recurrent major depression, dysthymia and 
paranoid personality disorder.  It was opined that the 
veteran's mental disorders first appeared (were unmasked) at 
the time that he had an acute psychotic reaction in 1974.  
The veteran was now unable to hold a job for more than a few 
weeks to months as he would invariably become increasingly 
suspicious and thereby provoke his employer.  

Received in December 1996 were records from Lafayette Family 
Health Center dated from June and July 1995 which show 
treatment for depression.

On VA psychiatric examination in October 1997, the veteran 
was tangential and circumstantial.  Associations were 
somewhat loose.  He exhibited schizophrenic kind of thought 
processes and verbal style.  Insight and judgment were poor.  
Psychological testing was consistent with mild depression.  
His profile portrayed the picture of a confused schizoidal 
kind of person with thought disorder features.  The diagnoses 
were paranoid type schizophrenia, and paranoid personality 
disorder.

The additional evidence submitted in the form of the 
September 1996 statement from a VA physician constitutes 
evidence that was not previously considered which bears 
directly and substantially on the specific issue under 
consideration; that is, whether a current psychiatric 
disability was incurred in service.  The VA physician opined 
that the veteran's mental disorders were first manifest at 
the time of his acute psychotic reaction in 1974 during 
service.  This is evidence which is neither cumulative nor 
redundant and is so significant that it must be considered in 
order to decide fairly the merits of the claim.  See 38 
C.F.R. § 3.156.  The VA physician's statement therefore 
constitutes new and material evidence and the veteran's claim 
is reopened.  

As the first step in the three-step analysis has been met, it 
must next be determined whether, based upon all the evidence 
and presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  To sustain a 
well-grounded claim, the claimant must provide evidence 
demonstrating that the claim is plausible; mere allegation is 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
The determination of whether a claim is well grounded is 
legal in nature.  King v. Brown, 5 Vet. App. 19 (1993).  

A well grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of 38 U.S.C.A. § 5107(a).  Murphy v. 
Derwinski, 1 Vet.  App. 78, 81 (1990).  To be well grounded, 
a claim must be accompanied by supportive evidence, and such 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Where the 
determinative issue involves a question of either medical 
causation or diagnosis, medical evidence is required to 
fulfill the well-grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

Under applicable criteria, service connection will be granted 
if the evidence shows that a psychiatric disability was 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).  With chronic disease shown as such in service 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998). 

In this case, the September 1996 VA physician's statement 
constitutes plausible competent medical evidence to support 
the veteran's claim that current psychiatric disability was 
incurred in service.  Accordingly, the Board finds that the 
veteran's claim is well grounded.

The Board notes that the reopening of the veteran's claim 
raises a due process issue which was addressed by the Court 
in Bernard v. Brown, 4 Vet. App. 384 (1993).  Pursuant to 
Bernard, the Board must consider whether addressing the 
veteran's claim on a de novo basis would cause prejudice to 
the veteran as that issue was not considered by the RO.  As 
the instant claim is being resolved in the veteran's favor, 
however, any potential prejudice to the veteran will be 
rendered moot.

The evidence of record shows that the veteran first reported 
being nervous in April 1974 while in service.  He was then 
hospitalized in the neuropsychiatric ward in October 1994 for 
severe anxiety reaction.  It was reported that he was violent 
and hallucinating.  He was diagnosed with anxiety reaction 
and he reported ongoing nervousness at the time of separation 
from service several weeks later.  The initial post service 
medical evidence in September 1980 indicates that although 
the veteran was being examined for physical disability, his 
difficulties were largely psychiatric.  A history of 
psychiatric evaluation in 1977 was reported.  Thereafter, 
from the mid-1980s to the present, the veteran has been 
treated for and diagnosed with psychiatric disability.  

It is the veteran's contention that he currently suffers from 
a psychiatric disability that dates from service.  He has 
supported this contention with lay statements from relatives 
and a friend who corroborate his allegation that he has 
evidenced significant ongoing psychiatric symptomatology 
since service.  Chronicity of psychiatric disability is also 
evident in the medical records which show that the veteran 
consistently reported to examiners throughout the post 
service years that psychiatric symptoms had been ongoing.  
Most importantly, based on an examination of the veteran and 
a review of the medical records, a VA examiner opined in 
September 1996 that the veteran's psychiatric disability 
first appeared in service when the veteran suffered an acute 
psychotic reaction.  The totality of the evidence, therefore, 
supports the veteran's claim that he currently suffers from a 
chronic psychiatric disorder that was first manifest in 
service.  Accordingly, the Board finds that the evidence 
supports the veteran's claim of entitlement to service 
connection for a psychiatric disability.


ORDER

The claim of entitlement to service connection for a 
psychiatric disorder is reopened and well grounded.

Entitlement to service connection for a psychiatric disorder 
is granted.


		
	JEFFREY A. PISARO
	Acting Member, Board of Veterans' Appeals



 

